Motion of United States Conference of Mayors for leave to file brief, as amicus curiae, granted. Motion for leave to file petition for writ of mandamus denied.
The Chief Justice, Mr. Justice Black, Mr. Justice Douglas, and Mr. Justice Brennan think that a rule *917to show cause should issue.
Morris B. Abram for petitioner. Eugene Cook, Attorney General, Freeman Lev-erett, Robert H. Hall, Assistant Attorneys General, and B. D. Murphy for the Secretary of State of Georgia, and Charles J. Bloch for Bell, Chairman, Georgia State Democratic Executive Committee, et al., filed briefs in opposition to the motion for leave to file petition for writ of mandamus. Wallace M. Cohen filed a brief for the United States Conference of Mayors, as amicus curiae, urging that the motion for leave to file petition for writ of mandamus be granted.